Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims  1-12, limitation as in the phrase “acquisition unit”, “radiation detection unit”, “component-removal unit”, “value-calculation unit”, “adjustment unit”, “processing device”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Enomoto et al (U.S. Pub No: 2016/0235384 A1).
           Regarding claim 1, Enomoto discloses a radiographic image processing device comprising: a processor configured to function as: an image acquisition unit that acquires a radiographic image obtained in a case where a subject irradiated with radiation is imaged by a radiation detection unit (see page 2, paragraph, [0014] according to the invention, there is provided a radiographic image processing device comprising: image acquisition means for “acquiring a radiographic image” which is captured “by irradiating” a subject with radiation);
           a region detection unit that obtains a region detection image by detecting a subject region of the radiographic image in which the radiation is transmitted through the subject and reaches 
           Also page 7, paragraph, [0084] in the following description, it is assumed that the pixel value of a radiographic image is represented by I(x, y), a frequency component image obtained by frequency decomposition is represented by I(x, y, r), frequency synthesis is represented by I(x, y)=.SIGMA.rI(x, y, r), a conversion coefficient for each frequency band is represented by R(x, y, r), and the scattered radiation transmittance and the primary radiation transmittance of each frequency band are represented by Ts(r) and Tp(r), respectively. In addition, "r" indicates the layer of a frequency band. As r becomes greater, the frequency becomes lower. Therefore, I(x, y, r) indicates a frequency component image of a certain frequency band. The scattered radiation content distribution S(x, y) for the radiographic image may be used without any change, or may be acquired for each frequency band, similarly to the scattered radiation 
          Also page 12, paragraph, [0129] FIG. 13, following the scattered radiation dose estimation process, the determination unit 40 determines whether the scattered radiation dose is greater than a predetermined threshold value Th1 and determines whether the radiographic image has been acquired using the grid (Step ST32). In a case in which the scattered radiation “dose is greater than the threshold value” Th1, it is determined that radiographic image has been acquired, without using the grid, since the acquired radiographic image includes a large amount of scattered radiation. Therefore, the determination result in Step ST32 is "Yes". The scattered radiation removal unit 35 performs the scattered radiation removal process for the radiographic image (Step ST33) and the image processing unit 36 performs image processing for the radiographic image subjected to the scattered radiation removal process to generate a processed radiographic image G2 (Step ST34). In this case, the radiographic image before the process may be deleted or may not be deleted. 
           Also page 13, paragraph, [0143] there is a case in which time-dependent comparison and observation is performed, using the previous radiographic images, in order to diagnose the healing state or progress state of a disease. In a case in which a radiographic image (referred to as a first radiographic image) which is captured without using a scattered radiation removal grid is compared with a radiographic image (referred to as a second radiographic image) which is captured using the scattered radiation removal grid, it is preferable to correct the conditions of the scattered radiation removal process according to this embodiment, on the basis of the processing conditions when a process of removing a stripe pattern caused by the grid is performed for the first radiographic image such that the first and second radiographic images 
           a scattered radiation image-acquisition unit that obtains a scattered radiation image about a scattered radiation component on a basis of the region detection image and scattered-radiation-spread information about spread of scattered radiation (see page 10, paragraph, [0116]-[0117], here, (x, y) is the coordinates of a pixel position in a radiographic image, Ip(x, y) is an estimated primary radiation image at the pixel position (x, y), Is(x, y) is an estimated scattered radiation image at the pixel position (x, y), Io(x, y) is a dose at the pixel position (x, y), Im(x, y) is an estimated image at the pixel position (x, y), t is a linear attenuation coefficient of the subject, and Ks(x, y, Tn(x', y'), .theta.x', y') is a convolution kernel indicating a point spread function corresponding to the thickness of the subject at the pixel position (x, y). The dose Io(x, y) is a radiation dose which is detected by the radiation detectors 4 and 5 on the assumption that no subject is present and varies depending on the distance (SID) between the radiation source 2 and the detection surfaces of the radiation detectors 4 and 5, a tube voltage, and an mAs value. In addition, .theta.x', y' indicates a parameter which is specified by the imaging conditions, such as the tube voltage, or the characteristic information of the virtual model K. 
           [0117] In addition, the estimated image Im may be an image which is estimated to be obtained in a case in which the radiographic image of the virtual model K is captured and may be any image which is substantially regarded as a composite image of the estimated primary radiation image Ip and the estimated scattered radiation image Is. For example, as illustrated in FIG. 17, the estimated image Im may be generated by the convolution integral of the kernel combining a primary radiation component and a scattered component, using the following Expression (15), instead of Expressions (12) to (14). Here, Kp+s(x, y, Tn-1(x', y'), .theta.x', y') is a kernel indicating a point spread function that combines the primary radiation component and 
           and a scattered radiation component-removal unit that obtains a radiographic image from which the scattered radiation component has been removed by subtracting the scattered radiation image from the radiographic image (see page 3, paragraph, [0026] in a case in which the Bucky grid is used, no grid stripe is detected from the radiographic image. Therefore, the scattered radiation removal process is performed. Scattered radiation has been removed from the radiographic image which is captured using the Bucky grid. Therefore, when the scattered radiation removal process is further performed for the radiographic image, an image with a large amount of noise which seems to be captured with an excessively low dose is obtained. According to the invention, the radiographic image subjected to the scattered radiation removal process and the radiographic image before the scattered radiation removal process are displayed. Therefore, the operator can check whether the displayed image is obtained by performing the scattered radiation removal process for the radiographic image captured using the Bucky grid and can perform, for example, a process of deleting an image which is obtained by performing the scattered radiation removal process for the radiographic image captured using the Bucky grid. As a result, it is possible to prevent a radiographic image, which is obtained by performing the scattered radiation removal process for the radiographic image captured using the Bucky grid, from remaining and from being used for diagnosis. 
           Also page 10, paragraph, [0120] the next process will be described with reference to the flowchart illustrated in FIG. 14. Then, the scattered radiation dose determination unit 64 determines whether the difference between the radiographic image and the estimated image Im 
           Regarding claim 2, Enomoto discloses the radiographic image processing device according to claim 1, wherein the region detection unit detects a region of the radiographic image in which a pixel value is smaller than a threshold value for a region as the subject region, and detects a region of the radiographic image in which a pixel value is equal to or larger than the threshold value for a region as the direct radiation region (see claim 1, also page 10, paragraphs, [0120-0121] in FIG. 14. Then, the scattered radiation dose determination unit 64 determines whether the difference between the radiographic image and the estimated image Im satisfies end conditions (Step ST43). Here, an error value V.sub.error, indicating the difference between the radiographic image and the estimated image Im is defined as shown in the following Expressions (16) and (17). It is determined whether the error value V.sub.error is equal to or less than a threshold value as the end conditions. As shown in Expression (17), the sum of the squares of each pixel value of a difference image Id which is obtained by subtracting the estimated image Im from the radiographic image is defined as an error function f.sub.error. In addition, any determination method may be used as long as it can determine whether or not the difference 
           Also page 12, paragraphs, [0129-0130] FIG. 13, following the scattered radiation dose estimation process, the determination unit 40 determines whether the scattered radiation dose is greater than a predetermined threshold value Th1 and determines whether the radiographic image has been acquired using the grid (Step ST32). In a case in which the scattered radiation dose is greater than the threshold value Th1, it is determined that radiographic image has been acquired, without using the grid, since the acquired radiographic image includes a large amount of scattered radiation. Therefore, the determination result in Step ST32 is "Yes". The scattered radiation removal unit 35 performs the scattered radiation removal process for the radiographic image (Step ST33) and the image processing unit 36 performs image processing for the radiographic image subjected to the scattered radiation removal process to generate a processed radiographic image G2 (Step ST34). In this case, the radiographic image before the process may be deleted or may not be deleted. On the other hand, in a case in which the scattered radiation dose is equal to or less than the threshold value Th1, it is determined that radiographic image has been acquired, using the Bucky grid, since the acquired radiographic image has a small scattered radiation dose and does not include a grid stripe. Therefore, the determination result in Step ST32 is "No". The image processing unit 36 performs only image processing for the 
           Regarding claim 9, Enomoto discloses the radiographic image processing device according to claim 1, wherein the scattered-radiation-spread information is predetermined for each imaging condition in a table for scattered-radiation-spread information, and the scattered radiation image-acquisition unit uses any scattered-radiation-spread information corresponding to the imaging condition at the time of imaging of the subject or uses a combination of a plurality of pieces of scattered-radiation-spread information satisfying the imaging condition at the time of imaging of the subject, with reference to the table for scattered-radiation-spread information (see claim 1, also page 5, paragraphs, [0066-0068] the imaging conditions include at least one of a source-image receptor distance (SID) during imaging, an imaging dose, a tube voltage, a target of a radiation source, a material forming a filter, or the type of radiation detector used for imaging. In general, when a radiographic image is captured, the type of grid to be used is determined according to the imaging conditions and the scattered radiation transmittance Ts and the primary radiation transmittance Tp vary depending on the type of grid. Therefore, for the imaging conditions, a table in which various imaging conditions are associated with the virtual grid characteristic is stored in the storage unit 38. In many cases, various imaging conditions are determined according to facilities in which the radiography system is installed. Therefore, in a case in which the imaging conditions during actual imaging are unclear, the imaging conditions corresponding to facilities may be used. The characteristic acquisition unit 41 acquires the virtual grid characteristic on the basis of at least one of the grid information, the subject information, or the imaging conditions input from the input unit 9, with reference to the tables stored in the storage unit 38. The grid information, the subject information, and the imaging conditions may be directly received through the input unit 9. Alternatively, a list of various kinds of grid 
           Regarding claim 10, Enomoto discloses the radiographic image processing device according to claim 1, wherein the radiation is transmitted through the subject and a top board on which the subject is placed and is incident on the radiation detection unit, and the scattered-radiation-spread information is a function of determining two-dimensional spread of the scattered radiation of the radiation incident on any point on the top board (see claim 1, also page 
            With regard to claims 11-12 the arguments analogous to those presented above for claims 1, 2, 9 and 10 are respectively applicable to claims 11-12.  

Allowable Subject Matter
Claims 3, 4, 5, 6, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
November 13, 2021